McMurray, Presiding Judge.
The trial court’s award of attorney fees was affirmed by this Court in Indus. Distrib. Group v. Waite, 222 Ga. App. 233 (474 SE2d 28). However, on certiorari, the Supreme Court of Georgia reversed in Indus. Distrib. Group v. Waite, 268 Ga. 115 (485 SE2d 792). Consequently, our prior judgment is vacated, and the judgment of the Supreme Court is made the judgment of this Court. The judgment of the trial court is reversed.

Judgment reversed.


Johnson and Ruffin, JJ., concur.

Bondurant, Mixson & Elmore, H. Lamar Mixson, Jill A. Pryor, for appellee.